Exhibit Amendment to the Contract of the Chinese-Foreign Equity Joint Venture Inner Mongolia Sunrise Petroleum Co. Ltd., Promissory Note, by and between Beijing Jin Run Hang Da Technology Company Ltd. and Inner Mongolia Production Company (HK) Ltd., dated December 31, 2009, and Promissory Note, by and between Inner Mongolia Sunrise Petroleum Co. Ltd. and Inner Mongolia Production Company (HK) Ltd., dated December 31, 2009 1 AMENDMENT TO THE CONTRACT OF THE CHINESE-FOREIGN EQUITY JOINT VENTURE INNER MONGOLIA SUNRISE PETROLEUM CO. LTD. AND PROMISSORY NOTE THIS AMENDMENT TO THE CONTRACT OF THE CHINESE-FOREIGN EQUITY JOINT VENTURE INNER MONGOLIA SUNRISE PETROLEUM CO. LTD. AND PROMISSORY NOTE, dated as of December 31, 2009 (this “Amendment”), by and between BEIJING JIN RUN HANG DA TECHNOLOGY COMPANY LTD (“BJHTC”) and INNER MONGOLIA PRODUCTION COMPANY (HK) LTD (“IMPCO HK”), amends (i) that certain Contract of the Chinese-Foreign Equity
